Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teachs, LSTM and prediction for maneuvering in self-driving vehicles. Bidirectional LSTM discloses multiple directions, but this refers to directions forward and backward in time, not spatial directions.  WO 2006/0156236 to SONY, discloses LSTM wherein spatial features are encoded analyzed , images are sensed and spatial representation are created and movement predicted. The prior art, as a whole, does not teach positioning, within a spatial arrangement, one or more encoded state features, each encoded state feature of the one or more encoded state features corresponding to a respective object in an environment, each encoded state feature being positioned at a location within the spatial arrangement that corresponds to a relative location of the respective object in the environment with respect to an ego-vehicle; computing, using a long short-term memory (LSTM) network, a first encoded spatial feature by inputting, to the LSTM network, first data representative of the spatial arrangement traversed in a first direction; computing, using the LSTM network or another LSTM network, a second spatial vector by inputting, to the LSTM network or the another LSTM network, second data representative of the spatial arrangement traversed in a second direction different from the first direction; and for each respective object, computing confidence values corresponding to a likelihood of occurrence of a plurality of object maneuvers based at least in part on the encoded state feature corresponding to the respective object, the first encoded spatial feature, and the second encoded spatial feature. When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648